Citation Nr: 1436530	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability. 

2.  Entitlement to special monthly pension (SMP).

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:  David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2009.  He also testified before hearing officers at the RO in May 2008, May 2012, and September 2013.  Transcripts of all the hearings are associated with the claims file.

In December 2009, January 2012, and March 2014 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In a June 2014 deferred rating decision, the Agency of Original Jurisdiction (AOJ) found that the Veteran had initiated claims for entitlement to increased ratings for a low back disability and radiculopathy of the lower extremities.  These issues have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for an acquired psychiatric disorder, SMP, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In January 2012 and March 2014, the Board remanded a claim for entitlement to special monthly compensation (SMC). 

2.  The Veteran is in receipt of nonservice-connected pension benefits and has an appeal pending for entitlement to SMP; he has never filed a claim for entitlement to SMC.  


CONCLUSION OF LAW

The criteria for vacating the Board's January 2012 and March 2014 decisions regarding entitlement to SMC have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 18, 2012 and March 19, 2014, the Board issued decisions remanding a claim for entitlement to SMC.  Review of the claims file indicates that the Veteran has never filed a claim for SMC; instead, he filed a claim for entitlement to SMP in April 2005 which is currently on appeal.  The issue of entitlement to SMP was listed as part of the current appeal when it was first before the Board in December 2009, but it appears the Board mistakenly referred to the issue as SMC when the case returned for further appellate action in January 2012 and March 2014.  In any event, it is clear that the issue on appeal is properly characterized as entitlement to SMP.

A Board decision may be vacated at any time upon the Board's own motion.  38 C.F.R. 20.904 (2013).  In light of the above, the Board's January 2012 and March 2014 decisions are vacated with respect to the claim for entitlement to SMC.


ORDER

The January 18, 2012 and March 19, 2014 Board decisions remanding entitlement to SMC are vacated.


REMAND

As noted above, the Board mistakenly referred to one of the claims on appeal as entitlement to SMP instead of entitlement to SMC in its January 2012 and March 2014 decisions.  The claim for SMC was remanded in both instances as inextricably intertwined with other claims.  Now that the claim has been properly characterized as entitlement to SMP, the Board finds that a VA examination is necessary to determine whether the Veteran meets the criteria for an award of SMP based on the need for aid and attendance or housebound status. 

The Board's March 2014 decision also remanded the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU.  The record before the Board, including the Veteran's virtual claims file, does not indicate that the development ordered by the Board in March 2014 has been completed.  The appeal must be remanded to ensure compliance with the Board's March 2014 remand instructions.  See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether he requires aid and attendance or is housebound.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should indicate whether the Veteran is in need of aid and attendance from another individual.  The criteria in 38 C.F.R. §§ 3.351 and 3.352 (2013) should be utilized by the examiner, including a determination whether the Veteran lacks an ability to dress or undress himself, or to keep himself ordinarily clean and presentable; is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or is unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

The examiner must also address whether it is at least as likely as not that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of disability.

The examiner should provide a rationale for any opinion reached.

2.  Afford the Veteran a VA examination to determine the nature and etiology of claimed acquired psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on a review of the claims file, the examiner must determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed psychiatric disorder is caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.

A full rationale (i.e. basis) for all medical opinions much be provided.  The medical opinion should be rendered following complete review of the claims file, to include a VA provider's diagnosis of chronic pain syndrome associated with degenerative disc disease in September 1995 and the Veteran's reports that pain from his back aggravates his psychiatric condition.  

3.  Readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, and entitlement to SMP.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, along with the claim for entitlement to TDIU, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


